— Judgment, Supreme Court, Bronx County (Burton Roberts, J., at plea; Lawrence Tonetti, J., at sentence), rendered August 31, 1987, convicting defendant, upon his plea of guilty, of the crime of criminal possession of a controlled substance in the second degree, unanimously affirmed.
The defendant did not move prior to the imposition of sentence to withdraw his plea, and therefore, has not preserved for appellate review his challenge to the sufficiency of the plea allocution (People v Pellegrino, 60 NY2d 636). Nor is reversal warranted in the interest of justice. The defendant contends that his plea allocution was incomplete. However, the record amply demonstrates that the defendant knowingly and voluntarily entered his guilty plea (Boykin v Alabama, 395 US 238, 242). It is established that there is no uniform mandatory catechism required to render a defendant’s plea appropriate (People v Nixon, 21 NY2d 338, 353).
Defendant pleaded guilty with the understanding that he would receive the sentence which was actually imposed. Under the circumstances of this case, defendant has no basis to complain that his sentence was excessive. Concur — Murphy, P. J., Kupferman, Carro, Kassal and Wallach, JJ.